UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32171 Bimini Capital Management, Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO þ Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: Title of each Class Latest Practicable Date Shares Outstanding Class A Common Stock, $0.001 par value November 7, 2013 Class B Common Stock, $0.001 par value November 7, 2013 Class C Common Stock, $0.001 par value November 7, 2013 BIMINI CAPITAL MANAGEMENT, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations (unaudited) for the nine and three months ended September 30, 2013 and 2012 2 Consolidated Statement of Equity (unaudited) for the nine months ended September 30, 2013 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2013 and 2012 4 Notes to Consolidated Financial Statements (unaudited) 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 53 ITEM 4. Controls and Procedures 53 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 54 ITEM 1A. Risk Factors 55 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 ITEM 3. Defaults upon Senior Securities 55 ITEM 4. Mine Safety Disclosures 55 ITEM 5. Other Information 55 ITEM 6. Exhibits 56 SIGNATURES 57 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2013 December 31, 2012 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Retained interests in securitizations Accrued interest receivable Property and equipment, net Receivable for securities sold, pledged to counterparties - Prepaid expenses and other assets, net Total Assets $ $ LIABILITIES AND EQUITY LIABILITIES: Repurchase agreements $ $ Junior subordinated notes due to Bimini Capital Trust II Payable for unsettled securities purchased - Accrued interest payable Accounts payable, accrued expenses and other Total Liabilities EQUITY: Preferred stock - - Common stock Additional paid-in capital Accumulated deficit ) ) Stockholders’ equity Noncontrolling interests - Total Equity Total Liabilities and Equity $ $ The following table includes assets to be used to settle liabilities of the consolidated variable interest entity ("VIE"). These assets and liabilities are included in the 2013 consolidated balance sheet above.See Note 14 for additional information on our consolidated VIE. September 30, 2013 December 31, 2012 ASSETS: Mortgage-backed securities $ $
